Citation Nr: 1455689	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-43 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left arm, shoulder, elbow, hand, and wrist disabilities to include cervical spine disc disease with radiculopathy. 

2.  Entitlement to service connection for a sleep disorder. 

3.  Whether new and material evidence has been received to reopen the claim for service connection for prostatitis, and if so, whether service connection is warranted.

4.  Whether new and material evidence has been received to reopen the claim for service connection for a left knee disability and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to April 1976.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in August 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

An April 1995 decision denied entitlement to service connection for prostatitis and a left knee disability.  The Veteran was notified of this decision and he did not appeal.  Thus, the decision as to these issues is final.  The Board must initially determine whether new and material evidence has been submitted to reopen the claims for service connection for prostatitis and a left knee disability prior to addressing the claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board observes that the issues originally certified to the Board were service connection for a left arm disability and left elbow, wrist, shoulder, and hand disabilities with numbness.  However, the Board notes that the evidence of record shows a diagnosis of cervical spine disc disease with associated radiculopathy and numbness and tingling of the left 3rd, 4th, and 5th fingers and a decrease in grip strength with moderate disability.  See, e.g., the July 2009 VA examination report.  The United States Court of Appeals for Veterans Claims (Court) has held that VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal involving the left upper extremity as reflected above.

The Veteran appeared before the undersigned at a Board hearing in December 2012 at the RO.  A transcript of that hearing is of record.

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the Veteran's file on the "Virtual VA" system to ensure a complete assessment of the evidence.  In March 2013 and July 2013, additional medical evidence was associated with the virtual file without a waiver of agency of original jurisdiction consideration pursuant to 38 C.F.R. § 20.1304.  However, this medical evidence, consisting of VA treatment records dated to July 2013, is not pertinent to the claims decided on the merits below.  Thus, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The issues of service connection for left arm, shoulder, elbow, hand, and wrist disabilities to include cervical spine disc disease with radiculopathy; service connection for a sleep disorder; and service connection for prostatitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied service connection for prostatitis on the basis that there was no evidence of continuity of symptoms since service and the prostatitis and urethritis in service were acute and transitory.  The Veteran was notified of this decision and he did not file a timely appeal.     

2.  Evidence received since the January 1995 decision is new and in conjunction with previously considered evidence, relates to an unestablished fact that is necessary to substantiate the claim for service connection for prostatitis.   

3.  In a January 1995 decision, the RO denied service connection for a left knee disability on the basis that there was no evidence of a current left knee disability.  The Veteran was notified of this decision and he did not file a timely appeal.     

4.  Evidence received since the January 1995 decision is new, and in conjunction with previously considered evidence relates to an unestablished fact that is necessary to substantiate the claim for service connection for a left knee disability.  

5.  In active service, the Veteran sought medical treatment for a contusion over the left patella in May 1975 and for left knee pain in August 1975; left knee pain etiology undetermined and strain oversue were diagnosed in August 1975; and examination of the lower extremities was normal upon separation examination in March 1976.      

6.  The Veteran did not have chronic left knee symptoms in active service or continuous or recurrent symptoms since service separation. 

7.  There is no current evidence of arthritis in the left knee or a current left knee disability and the diagnosis of chronic left knee strain in 2009 is not related to service.   


CONCLUSIONS OF LAW

1.  The April 1995 decision to deny service connection for prostatitis and a left knee disability is final.  38 U.S.C.A. §7105 (West 2002); 38 C.F.R. §§ 20.1103, 20.1104 (2014). 

2.  The evidence received subsequent to the April 1995 is new and material to reopen service connection for prostatitis.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014). 

3.  The evidence received subsequent to the April 1995 decision is new and material to reopen service connection for a left knee disability.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2014). 

4.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VA provided a notice letter to the Veteran in March 2009, prior to the initial adjudication of the claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to VA.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The March 2009 letter notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of the claims for service connection for prostatitis and a left knee disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.    

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records dated from 2009 to July 2013 are associated with the claims folder.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

VA examinations of the claimed left knee disability were conducted 2009 and 2011 and an addendum opinion was obtained in 2012.  A medical opinion was obtained as to the nature and etiology of the claimed left knee disability.  The VA examination was based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Board finds that the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted above, the Veteran was afforded a hearing before an Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of the claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing.  See the Board hearing transcript, dated in December 2012, pages 10-11.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  


New and Material Evidence

Law and Regulations

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 


Analysis

In this case, the RO issued a decision in April 1995 which denied service connection for prostatitis and a left knee disability.  The RO found that there was no evidence of continuity of symptoms since service and that the prostatitis and urethritis in service were acute and transitory.  The RO also found that there was no evidence of a current left knee disability.  The Veteran was notified of the decision and he did not perfect an appeal.  The April 1995 decision is final as to these issues.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the April 1995 decision consisted of the Veteran's service treatment records; VA treatment records dated from January 1995 to February 1995; a March 1995 VA orthopedic examination report; and a March 1995 VA genitourinary examination report. 

The Board has considered the additional service personnel records which have been added to the claims folder since the last final decision in April 1995.  In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).   

However, the newly-associated service personnel records are not relevant to the claims for left knee disorder and prostatitis as they do not address any complaints or treatment for left knee injury or prostatitis.  Rather, these records provide information as to the Veteran's service such as his duty stations.  The additional service personnel records do not provide any relevant information regarding the Veteran's claimed left knee disability and prostatitis.  The additional service personnel records only elaborate on his duties in service.  Accordingly, reconsideration of the Veteran's claims under 38 C.F.R. §3.156(c) is not warranted based upon these service personnel records.

In February 2009, the Veteran applied to reopen his previously denied claims for service connection for prostatitis and a left knee disability.  Since the April 1995 decision, additional evidence has been received.  The additional evidence received in support of his claim consists of VA treatment records dated from February 2009 to July 2013; a May 2009 injury report; a July 2009 VA orthopedic examination report; private medical records from Center for Family Medicine; VA orthopedic and genito-urinary examination reports dated in November 2011 with addendum opinions dated in February 2012; and a hearing transcript for a Board hearing in December 2012.  

Claim to Reopen Service Connection for Prostatitis

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  At the hearing before the Board in December 2012, the Veteran stated that he had prostate symptoms since 1972 and he was still having problems.  See the Board hearing transcript, pages 7-8.  

The Veteran's lay statements are considered new evidence since this evidence is neither cumulative nor redundant of the evidence that was of record in April 1995.  This evidence is also material because the lay statements tend to show that the Veteran has had prostate symptoms since service.  The Veteran is competent to report observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Lay statements are presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Here, the lay statements show possible continuous and recurrent symptoms since service.  This evidence is material because it addresses an unestablished fact which is continuity of symptomatology since service.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's previously denied prostatitis claim is reopened. 

Claim to Reopen Service Connection for a Left Knee Disability

The Board concludes there is sufficient evidentiary basis to reopen the Veteran's claim on appeal.  The July 2009 VA orthopedic examination report shows a diagnosis of chronic left knee strain, moderate symptoms, and minimal disability.  

This evidence is considered new evidence since this evidence is neither cumulative nor redundant of the evidence that was of record in April 1995.  This evidence is also material because the medical evidence shows a current left knee disability.  This evidence is material because it addresses an unestablished fact which is whether the Veteran has a current left knee disability that may be associated with military service.  The Board finds that this evidence raises a reasonable possibility of substantiating the claim.  Therefore, the Veteran's previously denied left knee disability claim is reopened. 

Service Connection

Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, arthritis, is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

Analysis: Service Connection for a Left Knee Disability

The Veteran contends that his current left knee disability was caused by an injury to the left knee in service when he was in an automobile accident.  See the Board hearing transcript, dated in December 2012, pages 2-3.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the Veteran does not have a current left knee disability that first manifested in service or is otherwise related to disease or injury in active service.   

The Board finds that the Veteran is competent to report sustaining an injury to the left knee in a motor vehicle accident in service since this lies within the realm of his experience.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  The Board considers the Veteran's statements regarding the motor vehicle accident to have some credibility as the statements are consistent with service treatment records.  

However, the Veteran's statements as to the extent of his injuries sustained in the motor vehicle accident are not competent or credible.  The Board finds that the Veteran's statements alone are not sufficient to establish the extent of the knee injury or clinical diagnosis in service.  The record does not establish that the Veteran has any medical training.  Therefore, his statements as to the diagnosis of any knee disability are not competent.     

Service treatment records show that in May 1975, the Veteran sought medical treatment for injuries sustained in an automobile accident.  The service treatment record indicates that the Veteran injured the left leg and had a contusion over the patella. In August 1975, the Veteran sought medical treatment for left knee pain.  He was doing quadriceps strength exercises.  The impression was left knee pain etiology undetermined.  A service treatment record dated 12 days later indicates that the left knee was still bothering the Veteran.  Examination of the left knee was within normal limits.  The impression was strain overuse.  The March 1976 separation examination indicates that physical examination of the lower extremities was normal.  The Veteran separated from service in April 1976.  The Board finds that the weight of the evidence shows that the Veteran had a left knee injury in service in 1975 and was treated for left knee pain in 1975 and the left knee was normal upon service separation and the Veteran did not have chronic left knee symptoms in active service or continuous or recurrent symptoms since service separation.  

The first evidence of complaints of a left knee disability is in January 1995, over 20 years after service separation, when the Veteran filed his initial claim for compensation.  In the January 1995 claim, the Veteran indicated that he injured his left knee in Vietnam in March 1972 and he received medical treatment.  A January 1995 VA treatment record notes that the Veteran had complaints of left knee pain.  A March 1995 VA examination report indicates that the Veteran reported that his knees "go out" once in a while, approximately three or four times a year.  He reported that this occurred since the automobile accident in service in 1974; the Veteran reported injuring his right knee in the accident in service.  Physical examination of the left knee revealed no swelling or deformity, subluxation, or instability. Range of motion was zero degrees to 140 degrees.  X-ray examination of the left knee was within normal limits with no evidence suggesting degenerative disease involving the left knee.  The diagnosis was status post bursitis of the knees, bilateral, slightly disabling.  

The Veteran filed an application to reopen service connection for a left knee disability in February 2009.  In the application, he asserted that the left knee disability began in service in 1974.  A July 2009 VA examination report indicates that the Veteran reported that he injured his left knee in a car accident in service in 1974 and he received conservative treatment.  The Veteran reported that the left knee got better but he had some degree of pain ever since.  The Veteran reported that the symptoms got worse over the last year and a half and the pain was 7/10 in severity and was 10/10 with activity.  The Veteran reported that the knee swelled and gave way two or three times a week.  He reported that he was wearing a knee brace for ten years and the symptoms were getting worse since working as a baggage handler.  The report notes that the job entails a lot of lifting and this aggravated his knee.  Physical examination of the left knee revealed range of motion from zero degrees to 140 degrees.  There was no fluid or laxity. There was tenderness all around the knee and moderate crepitus.  The impression was chronic left knee strain, moderate symptoms, and minimal disability.  The examiner stated that there was no evidence of inflammatory arthritis.  The examiner opined that it was less likely than not that the left knee disability was related to service.  The examiner noted that the Veteran injured his left knee in service, was treated conservatively, and the Veteran did not have severe symptoms in the interim up until the last 1 to 2 years.  The examiner opined that the left knee symptoms seem to be related to the his job and it was less likely than not a service-connected problem.    

The Veteran was afforded another VA examination in November 2011.  It was noted that the Veteran was involved in a motor vehicle accident in service in 1974.  The Veteran's vehicle was hit from the side and he had immediate onset of left knee pain without swelling.  X-ray examination did not reveal a fracture.  With conservative treatment, his left knee improved.  The Veteran had no current complaints.  Range of motion of the left knee was from zero degrees to 140 degrees with no objective evidence of painful motion.  The examiner indicated that the Veteran did not have any functional loss in the left lower extremity and he did not have any functional loss or impairment in the left knee.  Muscle strength in the left knee was 5/5 which is normal strength.  There was no instability or patellar subluxation or dislocation.  X-ray examination revealed no degenerative or traumatic arthritis.  The diagnosis was left knee contusion healed.  In a February 2012 addendum opinion, the VA examiner stated that the there was no intrinsic pathology of the left knee and the Veteran had a normal left knee examination.  The examiner indicated that the Veteran bruised his left knee in service and the bruise healed. 
 
As noted, the first clinical evidence of complaints of a left knee disability is in January 1995, over 20 years after service separation, when the Veteran filed his initial claim for compensation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence establishes that the Veteran injured his left knee in service in an auto accident in May 1975 and contusion over the patella was detected.  In August 1975, the Veteran sought medical treatment for left knee pain and strain overuse was subsequently diagnosed.  The weight of the competent and credible evidence establishes that the left knee was normal upon service separation examination in March 1976.  

The weight of the competent and credible evidence establishes that the Veteran's left knee injury in service resolved and the Veteran currently has a normal left knee.  As discussed above, the November 2011 VA examination report and the February 2012 VA addendum opinion indicates that the Veteran's left knee was normal and there was no intrinsic pathology and the bruise in service had healed.  The weight of the evidence does not establish a current diagnosis or objective findings of arthritis of the left knee.  See the VA x-ray examinations dated in 2009 and 2011.  

The Veteran has made general assertions that he has a left knee disability due to the injury in service.  The Board finds that the Veteran is not competent to render a medical diagnosis.  See Jandreau, supra.  There is no evidence showing that the Veteran has any medical knowledge and training to render a medical diagnosis.  The Veteran has not submitted or identified evidence of a current diagnosis of a left knee disability. 

The evidence of record shows a diagnosis of chronic left knee strain, moderate symptoms, and minimal disability, upon VA examination in July 2009.  However, the VA examiner related the current knee disability to the Veteran's post-service occupation as baggage handler and opined that it was less likely than not that the left knee disability was related to service.  The examiner noted that the Veteran injured his left knee in service, was treated conservatively, and the Veteran did not have severe symptoms in the interim up until the last 1 to 2 years.  The examiner opined that the left knee symptoms seem to be related to the his job and it was less likely than not a service-connected problem.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Accordingly, on this record, the evidence weighs against the claim that the Veteran has a current diagnosis or objective findings of a left knee disability.  The weight of the evidence establishes that the Veteran's chronic left knee strain diagnosed in 2009 was not related to service.  The preponderance of the evidence is against the claim for service connection for a left knee disability and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim of service connection for a left knee disability is denied.


ORDER

New and material evidence having been received, the claim for service connection for prostatitis is reopened and the appeal is granted to that extent.  

New and material evidence having been received, the claim for service connection for a left knee disability is reopened and the appeal is granted to that extent.  

Service connection for a left knee disability is denied.






REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

Regarding the claim for service connection for prostatitis, the record shows that the Veteran was afforded a VA examination in November 2011 and an addendum opinion was obtained in February 2012.  The Board finds that additional medical examination is necessary in this matter.  The Board finds that the November 2011 VA examination is inadequate because the examiner stated that there was no evidence of prostatitis in service or currently.  However, the service treatment records show a diagnosis of prostatitis and an enlarged prostate, and VA treatment records dated in March 2013 indicate that the Veteran was on medication for prostate problems. 

Service treatment records show that the Veteran received medical treatment for genitourinary symptoms.  In April 1972, the Veteran had complaints of dysuria.  In January 1973 and December 1973, gonorrhea was diagnosed and treated.  In January 1974, the Veteran had complaints of urethral discharge on and off since December.  The impression was nonspecific urethritis and prostatitis.  In May 1974, he had complaints of dysuria.  Another May 1974 service treatment record shows a diagnosis of urethritis.  An August 1974 service treatment record indicates that the prostate was slightly large and slightly tender but firm.  An April 1975 service treatment record notes that the Veteran had recurrent urethral discharge since 1972 and he was treated for gonorrhea several times.  The diagnosis was chronic urinary tract infection.  The March 1976 separation examination indicates that physical examination of the genito-urinary system was normal.  The Veteran separated from service in April 1976.  A March 1995 VA examination report indicates that on examination, the prostate was slightly enlarged.  The diagnosis was chronic prostatitis.  Current VA treatment records dated in March 2013 show that the Veteran was prescribed medication for a prostate disorder.  

The Board finds the November 2011 VA opinion to be inadequate, as it was based on an inaccurate factual history of treatment of the prostate in service and after service.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  To be adequate, a medical opinion must be based upon an accurate factual premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the Board finds that a remand for a new VA examination and opinion is necessary.

Regarding the claimed sleep disorder, the Veteran asserts that he has had difficulty sleeping since service.  See the Board hearing transcript, dated December 2012, pages 6-7.  Private medical records show a diagnosis of a sleep disorder.  The Board notes that the Veteran is competent to report observable symptoms, describe an injury, and report a continuity of symptoms.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  This is sufficient evidence to warrant an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted in the Introduction, issues originally certified to the Board included service connection for a left arm disability and left elbow, wrist, shoulder, and hand disabilities with numbness.  The Board observes that the evidence of record shows a diagnosis of cervical spine disc disease with associated radiculopathy and numbness and tingling of the left 3rd, 4th, and 5th fingers and a decrease in grip strength with moderate disability.  See, e.g., the July 2009 VA examination report.  The Court has held that VA must consider alternative disorders that may be reasonably encompassed by the claimant's description of the initial claim, reported symptoms and other information of record.  See Clemons v, Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the Court's holding in Clemons, the Board has amended the issue on appeal involving the left upper extremity to include cervical spine disc disease with left radiculopathy.  The Board finds that the RO should adjudicate the issue of service connection for cervical spine disc disease with associated radiculopathy of the left upper extremity.  

The RO should contact the Veteran by letter and request that he provide sufficient information and, if necessary, authorization to enable the RO to obtain any pertinent VA or non-VA clinical records showing treatment for the claimed prostatitis, sleep disorder, and the left upper extremity disabilities.  The RO should ask the Veteran to provide the necessary information and authorization to enable the RO to obtain any identified records.  The RO should make an attempt to obtain copies any treatment records from an treatment source identified by the Veteran.  

The RO should obtain the VA treatment records for the Veteran's treatment of the claimed sleep disorder, prostatitis and left upper extremity disorder from the VA healthcare system dated from July 2013 onward.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the RO may make an attempt to obtain copies of records dealing with treatment of the claimed prostatitis, sleep disorder, and left upper extremity disabilities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran provides the necessary information and authorizations, the RO should obtain legible copies of any outstanding clinical records and incorporate them into the claims file. 

2.  Obtain all records of the Veteran's treatment of the claimed sleep disorder, prostatitis and left upper extremity disorder from the VA healthcare system dated from July 2013 onward.


3.  Schedule the Veteran for a VA urological examination by a urologist or physician in order to determine to determine nature and likely etiology of the claimed prostatitis.  The claims folder must be made available to the examiner for review in connection with the examination.

All appropriate tests and studies should be accomplished with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  The examiner should report all current genito-urinary diagnoses.  The examiner should specify if there is a current diagnosis of prostatitis.  

After examining the Veteran and reviewing the relevant evidence in the claims file, the VA examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any current genitourinary disorder to include prostatitis and urethritis had its onset during service or is otherwise due to injury or other event of the Veteran's period of active service.  

Attention is invited to the service treatment records which show treatment for urethral discharge and dysuria in service and diagnoses of gonorrhea, chronic urinary tract infection, nonspecific urethritis, and prostatitis, and findings of a slightly enlarged prostate in service from April 1972 to April 1975.  

The examiner should provide a complete rationale for each opinion rendered.  

4.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed sleep disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.

All indicated studies, tests and evaluations deemed necessary should be performed.  The examiner should report all current diagnoses and specify whether the Veteran has a current diagnosis of a sleep disorder.   

The examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50% probability) that any current sleep disorder was incurred in or is related to military service.  If the Veteran has symptoms of sleep impairment or difficulty, the examiner should indicate the cause of the sleep difficulty and whether these symptoms are attributed to a service-connected or nonservice-connected disability.    

The examiner should provide a complete rationale for each opinion rendered.  

5.   Readjudicate the issues remaining an appeal in light of all the evidence of record, including the expanded issue of entitlement to service connection for cervical spine disc disease with radiculopathy of the left upper extremity.   If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case that includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond thereto.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


